Citation Nr: 0126430	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  92-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
disease. 

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967 and from August 1969 to August 1971.

In an August 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to service 
connection for duodenal ulcer disease, hemorrhoids, and post-
traumatic stress disorder (PTSD), and whether new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for residuals of hepatitis 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, for additional development of the 
record.  The requested development having been completed to 
the extent possible; the case has now been returned to the 
Board for appellate consideration.



FINDINGS OF FACT

1.  Duodenal ulcer disease was not manifested during service, 
or for many years thereafter, and is not otherwise related to 
military service.  

2.  Hemorrhoids were not manifested during service, or for 
many years thereafter, and are not otherwise related to 
military service.

3.  PTSD was not manifested during service and is not 
otherwise related to military service.  

4.  In November 1979, the RO continued a denial of service 
connection for hepatitis.  The veteran was notified of that 
decision and did not initiate an appeal.

5.  Evidence presented since the RO's November 1979 decision 
is not new, does not bear directly and substantially upon the 
specific matter under consideration, and/or is not so 
significant that it must be considered in order to fairly 
decide the claim on the merits.  



CONCLUSIONS OF LAW

1.  Duodenal ulcer disease was not incurred in or as a result 
of military service, nor may incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Hemorrhoids were not incurred in or as a result of 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  PTSD was not incurred in or as a result of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).

4.  Evidence received since the RO's November 1979 decision 
in regard to the issue of entitlement to service connection 
for hepatitis is not new and material; the claim remains 
denied.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records, private 
treatment records, service personnel records, and Social 
Security Administration records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with these claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
reopening a claim based on new and material evidence and for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Service Connection Claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as psychoses and ulcers, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309.  

I.  Duodenal Ulcer Disease

A review of the veteran's service medical records reflects 
that upon pre-induction examination dated in June 1965, the 
veteran's systems were clinically evaluated as normal with 
the exception of pes planus and an abdominal scar.  In a June 
1965 report of medical history, it was noted that the veteran 
had experienced a stab wound to the abdomen in 1962.  
Clinical records for the veteran's first period of service 
are silent for any treatment or diagnoses of duodenal ulcer 
disease.  The veteran did complain of abdomen pain in May 
1966; however no pathology was found and abdominal 
examination was negative.  Upon separation examination dated 
in July 1967, the veteran's systems were again clinically 
evaluated as normal.  Upon enlistment examination dated in 
August 1969, the veteran's systems were clinically evaluated 
as normal with the exception of pes planus and various scars.  
An August 1969 report of medical history reflects that the 
veteran reported being stabbed in the right upper quadrant 
and liver nine years earlier.  It was noted that he had no 
complications post-operatively.  Clinical records for the 
veteran's second period of service are silent for any 
complaints, treatment, or diagnoses related to duodenal ulcer 
disease.  Upon separation examination dated in July 1971, the 
veteran's systems were clinically evaluated as normal, with 
the exception of abdominal surgery prior to service and 
various scars.

Treatment records from the St. Louis State Hospital dated in 
1969 reflect treatment for drug dependence.  The veteran was 
also diagnosed with severe antisocial personality.  

Upon VA examination dated in March 1972, the examiner noted 
there were no abdominal findings and the veteran voiced no 
complaints relevant to duodenal ulcer disease.  

Private treatment records dated in 1976 reflect treatment and 
diagnoses of internal hemorrhoids and drug addiction.  

Post-service medical records are silent for any mention of 
ulcers until May 1983.  A VA clinical record dated in May 
1983 notes the veteran was admitted for small bowel 
obstruction and reported a history of peptic ulcer, not 
treated with medication.  It was also noted the veteran had 
undergone two previous abdominal surgeries to repair a liver 
laceration and a kidney wound.  An impression of partial 
small bowel obstruction secondary to surgical adhesions, most 
likely, was noted.  VA radiology reports dated in 1986 
reflect a normal upper gastrointestinal examination.  

Upon VA examination dated in January 1990, the veteran 
complained of fierce intestinal pain.  An upper 
gastrointestinal series report reflects an impression of 
suspected recurrent peptic ulcer disease of the duodenal bulb 
with scarring of the bulb.  An active ulcer was not 
demonstrated.  

In March 1990, the veteran was admitted to a VA medical 
facility with partial intestinal obstruction, noted as 
probably secondary to intra-abdominal adhesions.  It was also 
noted that they resolved spontaneously.  An August 1990 
radiographic report reflects that the stomach and duodenum 
showed no evidence of ulceration or intrinsic masses.  

During his March 1991 RO hearing, the veteran testified that 
he was treated for ulcers during the service with sleeping 
pills and pain medication.  He also testified that he was 
treated for ulcers at St. Louis State Hospital.  

Private treatment records dated from 1993 to 1995 reflect 
continued treatment for a recurrent small bowel obstruction.  

A November 1997 upper gastrointestinal series showed minimal 
scarring in the duodenal bulb with no acute ulceration or 
obstructions.  Upon VA examination of the digestive system 
dated in November 1997, the veteran complained of recurrent 
abdominal pain, cramping in nature.  He also stated that the 
pain had not occurred in the past two years.  It was noted 
the veteran was currently taking Tagamet three times a day.  
Examination of the abdomen revealed it to be soft, flat, and 
nontender, but with marked hepatomegaly.  Diagnoses of 
history of small bladder obstruction, status post laparotomy 
with removal of a section of bowel by history, history of 
Hepatitis C, and dyspepsia with reflux were noted.  

VA treatment records dated in 1999 and 2000 are silent for 
treatment or diagnoses related to duodenal ulcer disease.

Following a thorough consideration of the evidence, the Board 
concludes that service connection for duodenal ulcer disease 
is not warranted.  The veteran's service medical records are 
silent for any indication of duodenal ulcer disease during 
service and post-service medical records, including a VA 
examination, are silent for any indication of such until 1983 
when the veteran reported a history of ulcer disease.  

Although the evidence does demonstrate that the veteran has 
been treated for duodenal ulcer disease, it does not 
demonstrate that such was incurred in or as a result of his 
military service.  The Board recognizes the veteran's 
statements that he was treated for ulcers in service and 
during the period in between his first and second period of 
active service.  However, the medical evidence of record does 
not support those contentions.  Thus, because the medical 
evidence demonstrates no duodenal ulcer disease during 
service, or for many years thereafter, and no causal 
connection between the veteran's current duodenal ulcer 
disease and military service, the preponderance of the 
evidence is against the veteran's claim and entitlement to 
service connection must be denied. Also, as the evidence 
fails to show that duodenal ulcer disease may be associated 
with service, further VA examination is unnecessary.  
38 U.S.C.A. § 5103A(d).

II.  Hemorrhoids

The veteran's service medical records are silent for any 
complaints, treatment, or diagnoses related to hemorrhoids.  
As previously noted, the veteran's induction and separation 
examinations demonstrate the veteran's systems were 
clinically evaluated as normal, with the exception of pes 
planus and scars.  

Treatment records from the St. Louis State Hospital dated in 
1969 are silent for any complaints, treatment, or diagnoses 
relevant to hemorrhoids.  

Upon VA examination dated in March 1972, the veteran voiced 
no complaints related to hemorrhoids.  Genitourinary 
examination noted no findings of hemorrhoids.  

VA treatment records dated from 1972 to 1974 are silent for 
any complaints, treatment or diagnoses of hemorrhoids.  VA 
treatment records dated in 1983 are also silent for any 
complaints, treatment, or diagnoses relevant to hemorrhoids.  

Treatment records from The Jewish Hospital of St. Louis dated 
in 1976 reflect a two-year history of hemorrhoids with 
bleeding and some prolapsing.  The veteran underwent a 
hemorrhoidectomy.  A final diagnosis of internal hemorrhoids 
was noted.  

Upon VA examination dated in January 1990, the veteran 
complained of pain from hemorrhoids.  Physical examination 
revealed grade IV external hemorrhoids.  The examiner noted 
there were severe internal and external hemorrhoids and 
recommended hemorrhoidectomy.  

VA treatment records dated in 1990 reflect treatment and 
diagnoses of external hemorrhoids.  The veteran complained of 
hemorrhoids off and on for twenty-five years.  The veteran 
underwent a hemorrhoidectomy in June 1990.  

In September 1990, the veteran's hemorrhoids were noted as 
mild to moderate.  

At his March 1991 RO hearing, the veteran testified that he 
had hemorrhoid surgery at a private Jewish hospital in 1972.  

Private treatment records dated from 1993 to 1995 are silent 
for complaints or treatment relevant to hemorrhoids.  

Upon VA examination dated in November 1997, physical 
examination revealed no inflammation, tenderness or lesions 
of the rectum other than tender hemorrhoidal skin tags.  

VA treatment records dated in 1999 and 2000 are silent for 
complaints or treatment relevant to hemorrhoids.  

After consideration of the aforementioned evidence, the Board 
concludes that entitlement to service connection for 
hemorrhoids is not warranted.  Service medical records are 
silent for any complaints or diagnoses of hemorrhoids and 
post-service medical records indicate that the veteran's 
hemorrhoids began in 1974 or 1975, well after the veteran's 
1971 discharge from military service.  Hospital treatment 
records dated in 1976 reflect that the veteran reported a 
two-year history of hemorrhoids.  That evidence is consistent 
with treatment records dated in 1990 noting that the veteran 
had been bothered by hemorrhoids for the past 25 years and 
with the March 1972 VA examination report, which noted no 
findings relevant to the genitourinary system.  The medical 
evidence of record reflects treatment for hemorrhoids on 
numerous occasions after discharge from service, but does not 
demonstrate a causal connection between hemorrhoids and any 
incident of military service.  Again, as the evidence fails 
to show that hemorrhoids may be associated with service, 
further VA examination is unnecessary.  38 U.S.C.A. 
§ 5103A(d).

Thus, as the preponderance of the evidence demonstrates that 
hemorrhoids were not incurred during or as a result of 
military service, entitlement to service connection must be 
denied. 

III.  PTSD

Service medical records are silent for complaints, treatment, 
or diagnoses relevant to nervousness or PTSD.  As previously 
noted, induction and separation examinations demonstrate the 
veteran's systems were clinically evaluated as normal with 
the exception of pes planus and scars.  

Service personnel records reflect that during his first 
period of active service, the veteran's military occupational 
specialty was that of clerk typist and supply clerk.  During 
his second period of active duty, the veteran served as a 
radio telephone operator in Korea.  The veteran received the 
Vietnam Service Medal, Vietnam Campaign Medal, National 
Defense Service Medal, and the Armed Forces Expeditionary 
Medal.  

Private treatment records from the St. Louis State Hospital 
dated in July 1969 reflect the veteran was admitted for drug 
dependence.  It was noted the veteran's speech was coherent 
and relevant.  There was no thought disturbance, 
hallucination, or delusion.  He was slightly disoriented and 
his attention was slightly impaired.  A diagnosis of severe 
antisocial personality was also noted.  

A February 1972 VA hospital summary reflects the veteran was 
treated for drug addiction by history and probable chronic 
persistent hepatitis by history.  

Upon VA examination dated in March 1972, the examiner noted a 
negative neurological/psychiatric examination.  

VA hospital summaries dated from December 1972 to March 1973 
reflect a relevant diagnosis of drug dependency.  VA 
treatment records dated from 1972 to 1974 note that the 
veteran had been treated for drug dependence for nine years 
and had been abusing drugs for fourteen years.  These 
treatment records are silent for any complaints or diagnoses 
relevant to PTSD symptomatology. 

Private treatment records dated in 1976 note a relevant 
diagnosis of drug addiction, but are silent for any 
complaints or diagnoses relevant to PTSD.

VA treatment records dated in 1983 are also silent for any 
complaints or diagnoses relevant to PTSD.  

In a January 1990 written statement, the veteran reported 
being pinned down in a hole on his second night in Vietnam 
with a dead soldier who had been shot in the head.  He also 
reported going on search and destroy missions during which a 
squad leader stuck his hand down a hole and had it blown off.  
He also reported chasing the enemy across rice fields and 
being charged by an enemy solder with a knife.  He stated 
that he watched a lot of soldiers die and they were his 
friends.  He also reported flying as a gunner for a 
helicopter unit and providing the pilots with supplies.  The 
veteran stated that he had been treated for PTSD since April 
1989.  

Upon VA examination dated in January 1990, the veteran 
complained of nervousness, nightmares, and being in a 
delirious state.  The veteran reported having PTSD as a 
result of 13 months of Vietnam service.  He reported still 
having some nightmares from that experience.  The veteran 
also reported being ambushed in his first tour of duty as 
well as being in combat before he was transferred to 
helicopters.  The veteran reported being irritable, throwing 
things in his sleep, being a loner, being frightened of 
weapons, and being afraid of heights and water.  He also 
reported watching his door, being restless, and being 
bothered by noises, especially helicopters.  Mental status 
examination revealed the veteran was restless.  He denied 
hallucinations but it was noted he had some paranoid ideation 
and flashbacks.  It was also noted that he had no thought 
disorder, but tended to isolate himself.  His affect 
indicated anxiety and he reported feelings of depression.  It 
was also noted that interpersonal relationships were 
affected.  An impression of PTSD with Vietnam stressor and 
history of addiction was noted.  

VA treatment records dated in 1990 are silent for complaints 
or diagnoses relevant to PTSD, with the exception of one 
treatment record dated in August 1990.  The August 1990 
treatment record reflects that the veteran reported for a 
psychological evaluation to help him obtain Social Security 
benefits.  It was noted the veteran was not seeking any 
treatment.  A diagnosis of rule out PTSD was noted.  

Upon VA examination dated in October 1990, the veteran 
complained of sleep difficulties due to nightmares about 
Vietnam.  The veteran denied appetite problems, violent 
reactions, flashbacks, or any significant personality change.  
The veteran reported that during his tour of Vietnam from 
1966 to 1967, his main occupation was that of door gunner on 
a helicopter unit.  He stated that he was never shot at but 
that he could have shot someone.  He claimed to have been in 
two helicopter crashes but denied hospitalization.  The 
veteran reported that many of his friends were killed in 
Vietnam, but he was unable to name any of them.  He described 
one detail during which he was in charge of putting all dead 
bodies into bags.  Mental status examination revealed the 
veteran did not exhibit any psychomotor agitation or 
retardation.  He was pleasant, clean, and alert.  He was able 
to tell the examiner his date of birth, Social Security 
number, the name of the President, and general information.  
The veteran was not able to perform serial three's or serial 
seven's.  The veteran's general information was not 
commensurate with a high school education and his general 
ability to abstract was impaired.  He was not considered 
homicidal or suicidal and he did not exhibit any 
hallucinations, delusions, or major mood change.  The 
examiner noted no Axis I diagnosis.  

At his March 1991 RO hearing, the veteran testified that he 
was admitted to a state mental hospital after his first 
period of active service.  He stated that the doctors told 
him he was nervous and he was given medication to calm his 
nerves.  He reported that he was unable to get along with 
anyone during his second period of service and because of his 
attitude and nervousness he got into trouble a couple of 
times.  The veteran testified to participating in search and 
destroy missions and working in supply.  He reported being 
under hostile fire when he first arrived in Vietnam.  He also 
reported that a squad leader was killed on his third day 
there, that a guy named R. W. was killed, and that someone he 
did not know was killed right next to him while they were 
pinned down.  The veteran testified that he was also involved 
in evacuating wounded and dead soldiers.  

VA treatment records dated from 1991 to 1995 are silent for 
any complaints or diagnoses relevant to PTSD.  Private 
treatment records dated from 1993 to 1995 reflect the veteran 
reported a history of PTSD.  

Private treatment records dated in 1996 are silent for 
complaints or diagnoses relevant to PTSD.

Upon VA PTSD examination dated in November 1997, the veteran 
reported that his only treatment by psychiatry had occurred 
the previous summer.  He did not report any outpatient care.  
The examiner noted that the available medical records 
reflected one visit to a VA mental health clinic during which 
the veteran denied any need for psychiatric care.  The 
examiner also noted that the veteran reported working as a 
surveyor during service and denied having any stressful 
events during his military service.  It was noted that the 
veteran was asked several times about stressors and was 
consistent with his answer.  The veteran denied having any 
psychiatric problems at that time.  It was noted that he 
stated it was not something he dwelled upon.  Mental status 
examination revealed the veteran was alert and oriented.  His 
mood was slightly angry and his affect was congruent with his 
mood.  The veteran denied and did not exhibit any perceptual 
distortions, hallucinations, or associations.  His thoughts 
were coherent and goal-directed.  The examiner noted that the 
diagnostic criteria to establish a diagnosis of PTSD were not 
met.  The examiner also noted that although a paranoid 
delusional disorder was given on a prior discharge summary, 
the veteran did not voice delusional thinking during the 
course of the examination and that diagnosis was not 
continued based on data available at that time.  

VA treatment records dated from 1999 to 2000 are silent for 
complaints or treatment relevant to PTSD.  

The Board notes that the three requisite elements for 
eligibility for service connection for PTSD are as follows:  
(1) a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Zarycki v. Brown, 6 Vet. App. 
91 (1993).

Following a thorough consideration of the evidence of record, 
the Board concludes that entitlement to service connection 
for PTSD is not warranted.  Despite the veteran's contentions 
of having been treated for PTSD in 1969, service medical 
records and post-service medical records are silent for any 
treatment of PTSD or related symptomatology and reflect only 
one diagnosis of PTSD in January 1990.  Treatment records 
dated in 1969 and from 1972 to 1976 demonstrate treatment for 
drug dependence, but note no thought disturbance or 
symptomatology of PTSD.  Furthermore, the veteran's claimed 
stressors are not consistent with his service personnel 
records, which indicate the veteran was not awarded any 
medals or citations indicative of combat action. Rather, the 
veteran served in Vietnam as a clerk. 

The Board recognizes that the January 1990 VA examination 
report reflects a diagnosis of PTSD with Vietnam stressor.  
However, the Board is not bound to accept the opinions of 
physicians whose diagnoses of PSTD are based on unverified or 
inaccurate histories of stressful events as related by the 
veteran.  "Just because a physician or health care 
professional accepted the appellant's description of his 
Vietnam experiences as credible, and diagnosed the appellant 
as suffering from PTSD, does not mean the Board is required 
to grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  While an examiner can render a 
current diagnosis based upon his examination of the claimant, 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the appellant.  Swann v. Brown, 5 
Vet. App. 229 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1995).

The January 1990 examination report does not indicate that 
the examiner reviewed the veteran's claims folder prior to 
rendering his diagnosis.  Furthermore, it appears that the 
examiner's diagnosis was based upon the history reported by 
the veteran, which has not been verified.  Thus, the Board 
finds the January 1990 VA opinion to be of little weight and 
credibility.

Two additional VA examinations dated in October 1990 and 
November 1997 resulted in no diagnosis of PTSD.  In fact, in 
November 1997, the veteran denied any treatment for PTSD and 
also denied having any psychiatric problems.  The examiner 
noted that the veteran did not meet the diagnostic criteria 
for a diagnosis of PTSD.  Those findings are consistent with 
the other medical evidence of record, which demonstrate no 
treatment or complaints related to PTSD.

Thus, because the medical evidence does not demonstrate a 
credible diagnosis of PTSD or any treatment for such, but 
rather indicates that the veteran does not meet the 
diagnostic criteria for a diagnosis of PTSD, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim and entitlement to service connection for 
PTSD must be denied. In addition, as the evidence fails to 
show that PTSD  may be associated with service, further VA 
examination is unnecessary.  38 U.S.C.A. § 5103A(d).


New and Material Evidence Claim

The veteran's claim of entitlement to service connection for 
hepatitis was originally denied in an August 1972 rating 
decision, which denied entitlement to service connection for 
a liver disorder and in an April 1973 rating decision, which 
denied entitlement to service connection for hepatitis.  The 
veteran was informed of the RO's decision in a letter dated 
in August 1972 and he filed a notice of disagreement in 
January 1973.  The veteran's claim was denied on the bases 
that there was no treatment or diagnoses for hepatitis during 
service and that such was due to the veteran's own willful 
misconduct.  A statement of the case was issued in May 1973; 
however, the veteran did not perfect his appeal with the 
filing of a substantive appeal.  The rating decisions 
therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.  In a November 1979 letter to the veteran, the RO 
continued the denial of service connection for hepatitis.  
The veteran did not file a notice of disagreement as to that 
decision and it therefore became final based upon the 
evidence then of record.  38 C.F.R. §§ 20.200, 20.302, 
20.1103.  However, a claim will be reopened if new and 
material evidence has been submitted since the last decision 
denying the claim on any basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 
285 (1996). 

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence presented since the November 1979 decision includes 
VA treatment records dated from 1972 to 1974, VA treatment 
records dated in 1983, a January 1990 VA examination report, 
VA treatment records dated in 1990, an October 1990 VA 
examination report, hearing testimony from a March 1991 RO 
hearing, private treatment records dated in 1976, private 
hospital records dated in 1969, private treatment records 
dated from 1993 to 1996, VA treatment records dated from 1990 
to 1995, VA examination reports dated in November 1997, VA 
blood transfusion records dated in 1983, VA treatment records 
dated from 1986 to 1987, and VA treatment records dated from 
1999 to 2000.

The VA treatment records dated from 1972 to 1974 are 
duplicative of those previously submitted and considered by 
the RO.  Thus, these records are not new and material 
evidence.

The VA treatment records dated in 1983 are silent for 
treatment or diagnoses of hepatitis other than a notation 
that the veteran reported a history of hepatitis since 1971.  
The January 1990 VA examination reflects a diagnosis of 
hepatitis by history.  The veteran reported being treated for 
chronic hepatitis from 1968 to 1972. VA treatment records 
dated in 1990 are silent for treatment or diagnoses of 
hepatitis other than a notation that the veteran reported a 
history of hepatitis.  This evidence is new in that it was 
not previously of record; however, it does not bear directly 
and substantially upon the specific matter under 
consideration.  Although these records note the veteran 
reported a history of hepatitis since 1971, they do not 
demonstrate medical evidence or medical diagnoses of 
hepatitis during or as a result of military service.  An 
medical opinion or statement based solely upon information 
provided by the veteran, unenhanced by any additional medical 
comment by the examiner, does not constitute competent 
medical evidence.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, these records are not so significant that they 
must be considered in order to fairly decide the claims.  
Accordingly, this evidence is not new and material.  

An October 1990 VA psychiatric examination report is silent 
for any diagnosis or notation of hepatitis.  This evidence is 
new in that it was not previously of record.  However, it 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim because it does not demonstrate any diagnoses or 
notation of hepatitis.  Thus, the evidence is not new and 
material.  

The March 1991 RO hearing transcript reflects the veteran 
reported contracting hepatitis during service and being 
hospitalized for a week.  He also reported being treated for 
hepatitis while hospitalized at the St. Louis State Hospital.  
This evidence is essentially cumulative of the veteran's 
prior contentions and has already been considered by the RO.  
Thus, this evidence is not new and material.  

Private treatment records dated in 1976 are silent for any 
treatment or diagnoses of hepatitis.  Private hospital 
records from the St. Louis State Hospital dated in 1969 
reflect treatment for drug dependence.  The records are 
silent for any history or diagnoses of hepatitis.  This 
evidence is new in that it was not previously of record.  
However it does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim because it is silent for any diagnoses or 
notation of hepatitis.  Thus, this evidence is not new and 
material.  

Private treatment records dated from 1993 to 1996 reflect 
positive hepatitis tests and treatment for chronic hepatitis 
with Hepatitis C.  It was also noted in September 1993 that 
the veteran reported being first diagnosed with hepatitis in 
the early 1970's after his military service and that he had a 
prior history of intravenous drug abuse.  VA treatment 
records dated from 1990 to 1995 reflect treatment for chronic 
active hepatitis.  VA examination reports dated in November 
1997 note mildly elevated liver function testing and a 
diagnosis of a history of Hepatitis C.  VA treatment records 
dated from 1999 to 2000 reflect continued treatment for 
Hepatitis C, Hepatitis A, and cirrhosis.  In June 2000, the 
veteran underwent a nonanatomic graft hepatic lobectomy, 
cholecystectomy, and placement of left subclavian central 
line.  This evidence is new in that it was not previously of 
record.  This evidence does demonstrate treatment for 
hepatitis; however, it does not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence of hepatitis during or as a result of military 
service.  In fact, this evidence demonstrates that the 
veteran reported that he was first diagnosed with hepatitis 
after service and only serves to negate the veteran's 
contentions.  Thus, this evidence does not demonstrate that 
the veteran's hepatitis was incurred in or as a result of 
military service and is therefore not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, this evidence is not new and 
material.  

VA blood transfusion records dated in 1983 reflect the 
veteran received blood transfusions in May 1983 with no 
complications.  VA treatment records dated in 1986 and 1987 
are silent for any diagnoses or treatment of hepatitis.  This 
evidence is new in that it was not previously of record; 
however, it does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
claim because it does not demonstrate that the veteran's 
hepatitis was incurred in or as a result of military service.  
Thus, this evidence is not new and material.  



ORDER

Entitlement to service connection for duodenal ulcer disease 
is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for hepatitis, 
the claim remains denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

